Citation Nr: 1030050	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye disability.  

2.  Entitlement to service connection for a disability of the 
hands and thumbs.  

3.  Entitlement to an initial compensable rating for migraine 
headaches.  


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1983 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Board remanded the claims for further 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In statements in January 2008 and in November 2008, the Veteran 
raised the claims of service connection for erectile dysfunction, 
a lumbar spine disability, and a right shoulder disability 
(previously denied, but not appealed), as well as claims for 
increase for a hernia and a cervical spine disability.  In a 
statement in May 2010, the Veteran raised the claims of service 
connection for a left ring finger disability, which had been 
previously denied by the Board, and for allergies/sinus 
disability, which had been previously denied by the RO, but not 
appealed.  These claims are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Refractive eye associated with loss of visual acuity is not a 
disability for the purpose of VA disability compensation; and 
right eye disability, a visual field defect, is not currently 
shown. 

2.  There is competent medical evidence to show that the Veteran 
has tendonitis of the hands and thumbs with onset in service.  

3.  Since service connection was established, migraine headaches 
are frequent without evidence of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A right eye disability, a visual field defect, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 2009).

2.  Tendonitis of the hand and thumbs was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  The criteria for an initial rating of 30 percent for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On the claims of service connection, the RO provided pre-and 
post- adjudication VCAA notice by letters, dated in November 
2003, in February 2006, and in April 2006.  The notice included 
the type of evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004) (to the extent of pre-
adjuducation VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated, as 
evidenced by the supplemental statements of the case, dated in 
November 2007, in February 2008, in April 2008, in July 2008, and 
in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).  

On the claim for increase for migraine headaches, the RO provided 
the Veteran with content-complying VCAA notice in November 2003 
on the underlying claim of service connection for migraine 
headaches.  Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claim for an initial higher rating 
for migraine headaches.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 
Vet. App. 128 (2008).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was offered the opportunity 
for a personal hearing, but he declined a hearing.  The RO 
obtained the service records and VA records.  The Veteran 
submitted private medical records, including records of Dr. L and 
a chiropractor.  He has not identified any additional records for 
the RO to obtain on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims for service connection and an initial 
higher rating.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded 
VA examinations in December 2003 (pre-discharge), in January 
2006, and in March 2009. 

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  





For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d).      

VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was subject 
to a superimposed disease or injury).

Facts and Analysis

Right Eye Blind Spot

The Veteran asserts that he has a blind spot in his right eye 
that was the result of an injury while working as a mechanic when 
he was deployed to Desert Storm/Shield.  He states that a brake 
spring came off under pressure, while changing a brake drum, and 
that the spring lodged just under his right eye near his nose.  
He stated that after the brake spring was removed (he indicated 
that medical documentation of the incident was not available, if 
even generated), his eye was bruised and swelled up and that ever 
since then he has noticed a slight blind spot in his right eye 
just right of center.  



The service treatment records show that on separation physical 
examination in September 2003 it was noted that that the Veteran 
had a possible blind spot in the right field of vision.  

Following service, at the time of a VA examination in March 2009, 
the Veteran complained of blurring and a problem with his visual 
field.  On examination, there was no visual field defect in the 
right eye.  In a summary of all eye problems found, the diagnosis 
was correctable refractive error.  The visual fields measured 
full to confrontation fields as well as Goldmann visual fields.  
In addressing whether there was any current visual defect in the 
right eye that was related to the Veteran's in-service complaints 
of a blind spot, the VA examiner, a doctor of optometry,  
concluded that there was no such blind spot noted in the right 
eye during the course of the examination, and that 
confrontational visual fields and Goldmann bowl visual fields 
were completely normal.  

Although the Veteran is competent to describe a blind spot, a 
disability, resulting from an eye injury, is not a condition 
under case law that has been found to be capable of lay 
observation, and therefore the determination as to the diagnosis 
or presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
required to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).  

Also, under certain circumstances, a lay person is competent to 
identify: a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience, 
and lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.   38 C.F.R. 
§ 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness 
must have personal knowledge in order to be competent to testify 
to a matter; personal knowledge is that which comes to the 
witness through the use of the senses.).  Competency is a 
question of fact, which is to be addressed by the Board.  
Jandreau at 1377.

A disability, resulting from an eye injury, is not a simple 
medical condition, such as a broken leg, because it is not a 
condition a lay person can perceive through the senses as 
distinguished from an opinion or conclusion from one's own 
personal observation.  

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer a medical diagnosis in this 
case. 

For this reason, the Veteran's statements are not competent 
evidence on the question of the presence or diagnosis of a right 
eye disability, and the Veteran's statements are excluded, that 
is, not to be considered as evidence favorable to claim.  

Also, under Jandreau, the Veteran is competent to report a 
contemporaneous medical diagnosis, but there is no evidence of a 
contemporaneous diagnosis of a right eye disability, consisting 
of a visual field defect, resulting from an eye injury in 
service.  And under Jandreau, although the Veteran is competent 
in describing symptoms which support a later diagnosis by a 
medical professional, no health-care professional has expressed 
the opinion that the Veteran has a current right disability, 
consisting of a visual field defect, resulting from an eye injury 
in service. 

Where, as here, there is a question of a diagnosis of a right eye 
disability, consisting of a visual field defect, resulting from 
an eye injury, which is not capable of lay observation by case 
law and the disability is not a simple medication condition under 
Jandreau, and the other circumstances, pertaining to competency 
in Jandreau do not apply, competent medical evidence is required 
to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

A review of the foregoing records shows that although the Veteran 
complained of a right eye blind spot during service, there is no 
evidence of a visual field defect such as a blind spot at any 
time after service.  A VA examiner, a doctor of optometry, who is 
qualified through education, training, or experience to offer a 
medical diagnosis or opinion, found no evidence of a right eye 
disability, except for correctable refractive error and such a 
condition is not a disability for the purpose of VA disability 
compensation because refractive errors of eye are by operation of 
law not considered a disease or injury for the purpose of 
establishing a disability under 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(c).  

Whether or not a condition or injury was shown in service is not 
enough to establish service connection.  There must be a current 
disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

On the basis of the evidence of record, considering the question 
of the Veteran's competency, without competent evidence that the 
Veteran has a current right eye disability, a visual field 
defect, or that he has residuals of a right eye injury, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Without evidence of current disability, the Board does not reach 
the question of causation, that is, a link or nexus between the 
eye injury in service and a current disability as there is no 
evidence of a current disability 

As there is no favorable competent evidence of a current right 
eye disability, a visual field, the preponderance of the evidence 
is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).




Hand and Thumbs 

The Veteran contends that his thumbs lock up on him on a daily 
basis and that his fingers also lock up on him on a consistent 
basis.  He relates his problems back to service when he served in 
a maintenance career for many years, and asserts that he was seen 
during service for his condition.  He reports that pain is also 
associated with his hand joints locking up.  He submitted medical 
extract information pertaining to trigger fingers.  He disputes 
any assertion that he was hand problems existed prior to service, 
and maintains that the onset of hand difficulties were in 1993.  

The service treatment records show that at the time of the 
enlistment physical examination in September 1983 the upper 
extremities were evaluated as normal.  A periodic physical 
examination in June 1993 noted that there was grinding in the 
Veteran's thumbs.  On a military occupational history report in 
June 1993, the Veteran indicated that his thumbs became stuck 
straight, etiology unknown, since 1990.  It occurred three or 
five times a day, without pain or swelling, and no medical 
treatment had been sought.  It was also noted on that report that 
the Veteran worked as a mechanic.  In July 1993, the Veteran was 
seen with a complaint that his thumbs were stiff, usually upon 
waking.  He reported that his symptoms had been present for two 
years.  An examination revealed mild grinding at the proximal 
interphalangeal joint of the thumbs.  The assessment was grinding 
of thumbs.  That month X-rays of the right thumb and left 4th 
digit (because the Veteran reported that he had smashed his left 
finger proximal interphalangeal joint) revealed no significant 
abnormalities.  However, later in July 1993, a treatment record 
stated that X-rays of the thumbs were reportedly within normal 
limits except for early degenerative joint disease.  

On a military health history questionnaire in July 2000, the 
Veteran indicated that he had been diagnosed with arthritis of 
the hands.  In June 2003, he complained of bilateral hand pain, 
including stiffness in the mornings.  It was noted that he worked 
on a typewriter a lot and that he formerly worked as a mechanic.  
The assessment was bilateral hand pain, rule out osteoarthritis.  


In August 2003, the Veteran indicated that Motrin was not helping 
with symptoms of locking of the thumbs at the interphalangeal 
joint, which was associated with pain and swelling.  The 
assessment was trigger finger.  In September 2003, the Veteran 
was seen with complaints of locking thumbs.  On one record he 
also noted that his fingers were starting to "crack and pop".  
The assessment was trigger thumb bilaterally.  X-rays were 
obtained, reportedly showing bilateral thumb with osteoarthritis 
at the interphalangeal joint.  

Prior to his discharge from service in January 2004, the Veteran 
submitted a claim for VA disability compensation, asserting that 
the joints in both hands locked up.  

At the time of a VA examination in January 2006, it was reported 
that the Veteran served in the military in financial management, 
in traffic management, and as a vehicle mechanic.  He pointed to 
the proximal interphalangeal joints of both hands, as well as the 
thumb interphalangeal joints as having a locking sensation.  He 
reported that cold weather caused pain and a lock up sensation.  
He indicated that his symptoms were intermittent with a cracking 
sensation and soreness was aggravated by cold weather.  He stated 
that in the service he treated his condition with nonsteroidal 
anti-inflammatories.  He report swelling sometimes.  On 
examination, the Veteran's hands were normal, as were the X-rays 
of his hands.  The diagnosis was bilateral thumb and hand fingers 
without significant musculoskeletal pathology.  

In February 2009, he underwent a VA examination to determine 
whether it was at least as likely as not that the locking of the 
bilateral hand joints was related to service or to service-
connected disability.  The examiner was also asked to reconcile 
the findings of bilateral hand pain and osteoarthritis of the 
thumbs in service with the finding of a January 2006 VA examiner 
of no significant pathology related to the thumb and fingers.  
The examiner in 2009 noted that the Veteran had a history of 
trauma to the joints in the 1980s and 1990s with multiple 
injuries to the fingers and hands while working as a mechanic.  


The VA examiner, in part, expressed the opinion that the 
Veteran's ongoing hand and thumb pain was more likely tendonitis 
involving hands and thumbs that flared up occasionally.  

In reviewing the pertinent evidence, complaints of a bilateral 
hand disability were documented during service, beginning in 
1993.  While many years elapse during service before treatment 
was again sought for the hands, the service treatment records 
show fairly continuous complaints of a bilateral hand pain in 
1993 with varying diagnoses.  The Veteran filed a claim with VA 
just prior to separation from service, and although a VA 
examination in January 2006 indicates that there was no 
significant pathology regarding the hands, including thumbs, such 
a finding is consistent with that of the February 2009 VA 
examiner, who determined that the Veteran's bilateral hand and 
thumb condition was marked by occasional flare-ups.  Further, 
while the examiner stated that the Veteran's disability flared up 
during service, it is reasonable to interpret the assessment as 
relating the currently diagnosed tendonitis, involving the hands 
and thumbs to those symptoms of the hands and thumbs documented 
during service.  The VA examiner in 2009, like the VA examiner in 
2006, did not find radiological evidence to support a conclusion 
that the Veteran's hand disability consisted of a bony 
abnormality such as degenerative joint disease or osteoarthritis, 
which was one of the diagnoses during service.  Excluding 
arthritis, there is sufficient evidence to substantiate the claim 
of service connection for tendonitis of the hands and thumbs as 
service connection may be granted for a disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d). 

And the Veteran is competent to describe continuity of symptoms, 
that is, in-service and post-service symptoms, which later formed 
the basis of the diagnosis of tendonitis, which also 
substantiates the claim.  





Given the Veteran's statements of a continuous symptoms involving 
the hands and thumbs in service and since service, and the VA 
examiner's opinion that the Veteran currently has a longstanding 
disability characterized by flare-ups, the Board finds that the 
evidence supports the Veteran's claim of service connection for 
tendonitis of the hands and thumbs.  

II.  Higher Rating

Migraine Headaches

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Since the effective date of service connection in February 2004, 
migraine headaches have been assigned a noncompensable rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic 
Code 8100, migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrants a 10 percent rating and with less frequent attacks a 
noncompensable rating is assigned.  
The criteria for a 30 percent rating for migraine headaches are 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  The criteria for a 50 
percent rating are very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.

The term "productive of severe economic inadaptability" does 
not require that a veteran be completely unable to work to 
qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. 
App. 440, 445-46 (2004).  

The Veteran underwent VA examinations in December 2003 (pre-
discharge), in January 2006, in February 2009, and in March 2009.  
In December 2003, history included headaches since 1984.  The 
Veteran reported having frequent headaches associated with 
photophobia and dysfunction. His attacks averaged once a month.  
He was not receiving any treatment for the condition, and there 
was no functional impairment resulting from the condition.  The 
condition did not result in any time lost from work.  

At a VA examination in January 2006, the Veteran indicated that 
his headaches occurred five to six times a month, lasting all day 
long.  He reported that in service he was treated only with 
medication like Motrin and an injection of an unidentified 
medication.  He stated that Excedrin Migraine currently helped 
him somewhat.  The diagnosis was lesser occipital neuritis.  

At the time of a VA examination in February 2009, the Veteran 
reported that his migraines had progressively worsened and that 
his medication consisted of nonsteroidal anti-inflammatories, 
particularly Excedrin, which he took as needed and not 
continuously.  His response to such treatment was noted as fair.  
The examiner also noted that the Veteran was not currently 
employed, having retired in 2004 (the cause of retirement was 
noted as eligible by age or duration of work).  The Veteran 
reported that he experienced migraines two to three times a 
month, which were very debilitating.  


As the Veteran was not employed, there was no effect of the 
migraines on his occupation, although it was noted that there 
were effects of the problem on his usual daily activities. On 
further evaluation, it was noted that as to headache severity 
most attacks were prostrating and that the duration of the 
headaches was one to two days.   

At the time of a VA neurological examination in March 2009, the 
Veteran reported that his headaches occurred three to four times 
a month and lasted from one to two days in duration.  They were 
reportedly could be associated with nausea and vomiting, 
photophobia, and sonophobia, and he often had to go to a dark 
room and lie down.  He had never been treated with any migraine-
specific medications or any prophylactic medications.  The 
impression was migraine headaches without aura.  The examiner 
remarked that the Veteran had a fairly typical course of 
migraine-type headaches.  It was further noted that the Veteran 
was out of the service and unemployed.  

Records of a chiropractor dated in September 2006 indicate that 
the Veteran experienced migraines two to three times a month.  In 
a November 2008 statement, B.L., M.D., indicated that she had 
treated the Veteran for the past two years and that he had been 
having increasing problems with migraine headaches (which she 
believed to be related to a blood pressure problem).  She stated 
that the Veteran had not found that medications for the headaches 
worked well.  

In statements dated in 2004 and 2005, the Veteran has asserted 
that he lived with headaches almost every day and that at times 
he was unable to function due to pain.  In a statement dated in 
2006, he added that his migraine headaches occurred more than 
once per month and usually lasted for more than one or two days.  
In a statement dated in May 2010, he reiterated what he reported 
on the VA examination in March 2009, and further described the 
intensity of the headaches as 10 on a scale of 1 to 10 (with 10 
being the most severe).  He asserted that during these episodes 
he was incapacitated and was unable to function at all.  Due to 
the debilitating nature of his headaches, he argued that his 
rating should be increased substantially.  



Based on a review of the foregoing, to include medical evidence 
and the Veteran's own statements regarding frequency, duration, 
and severity of headaches, the Board finds that the migraine 
headaches are shown to more nearly approximate characteristic 
prostrating attacks occurring on an average once a month over the 
last several months.  Although the record does not show that the 
Veteran sees medical professionals on any regular basis 
specifically for treatment of the headaches or that he takes 
other than over-the-counter pain medications such as prescription 
strength medication or prophylactic medication to treat 
headaches, the Board interprets the findings in a light most 
favorable to the Veteran, particularly as he is deemed competent 
to describe his symptoms and is found to be a credible.  In so 
doing, the Board concludes that the Veteran meets the criteria 
for a 30 percent rating from the effective date of service 
connection in February 2004.  

Further, the private and VA records do not demonstrate that the 
headache attacks are so prostrating and prolonged as to produce 
severe economic inadaptability.  In that regard, a 50 percent 
rating is not in order.  VA examination reports of record 
indicate that the Veteran has numerous disabilities, mental and 
physical, and that he was unemployed.  One VA examination report 
states that he was retired.  While the Veteran asserted that 
during migraine episodes every month he was unable to function at 
all, the VA examiner in February 2009 assessed the effects of the 
headaches on the Veteran's usual daily activities as primarily 
having no effect on personal habits and mild to moderate effects 
on shopping, recreation, and driving.  The Veteran himself has 
not alleged that his migraine headaches are productive of 
economic inadaptability.  The disability picture, as presented by 
the evidentiary record, is otherwise devoid of any evidence that 
the migraine headaches cause severe economic inadaptability.  











As this is an initial rating case, consideration has been given 
to "staged ratings" for migraine headaches over the period of 
time since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board concludes that from the 
effective date of service connection in February 2004 the 
criteria for a 30 percent rating, and no higher, have been met.


ORDER

Service connection for a right eye disability, a visual field 
defect, is denied.  

Service connection for tendonitis of the hands and thumbs is 
granted.  

An initial rating of 30 percent for migraine headaches is 
granted, subject to the law and regulations, governing the award 
of monetary benefits. 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


